                 Case 3:19-cv-06130-BAT Document 13 Filed 07/28/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JEREMY E.,
 8
                               Plaintiff,                 CASE NO. 3:19-cv-06130-BAT
 9
            v.                                            ORDER REVERSING AND
10                                                        REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                     ADMINISTRATIVE PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals denial of his application for Supplemental Security Income. He

14   contends the ALJ erred in addressing two medical opinions. Dkt. 10. As discussed below, the

15   Court REVERSES the Commissioner’s final decision and REMANDS the matter for further

16   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

17                                          BACKGROUND

18          Plaintiff is 36 years old, has a high school education and has no past relevant work. Tr.

19   25. Plaintiff alleges disability as of November 17, 2016. Tr. 15. Based on severe impairments

20   of post-traumatic stress disorder (PTSD), major depressive disorder, anti-social personality

21   disorder, generalized anxiety disorder, and cervical spine impairments, the ALJ found Plaintiff

22   could perform simple, routine work at the medium exertion level, occasionally interacting with

23   coworkers and the public. Tr. 17-18, 20.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
               Case 3:19-cv-06130-BAT Document 13 Filed 07/28/20 Page 2 of 3



 1                                             DISCUSSION

 2   A.     Chloe Grey, LMHCA

 3          Ms. Grey, Plaintiff’s treating mental health provider, filled out a Mental Source

 4   Statement in January 2018. Tr. 487-90. She opined Plaintiff was “moderately limited” in, which

 5   the form defined as “unable to perform [for] 20% [to] 33% of the work day,” maintaining

 6   attention and concentration for extended periods, maintaining punctual attendance, and

 7   completing a normal workday and work week. Tr. 487-88. The ALJ gave Ms. Grey’s opinions

 8   “significant weight” because “[a]s a treating source, she is in the best position” to assess

 9   Plaintiff’s limitations and because her opinions were consistent with the medical evidence. Tr.

10   24. However, the RFC included no corresponding limitations.

11          The Commissioner argues the form and Ms. Grey’s opinions were ambiguous and the

12   ALJ was thus entitled to interpret the word “moderate” as less limiting than the form states. The

13   ALJ’s decision does not contain such an analysis and the Commissioner’s contention is thus an

14   improper post hoc argument upon which the Court cannot rely. The Court reviews the ALJ’s

15   decision “based on the reasoning and findings offered by the ALJ—not post hoc rationalizations

16   that attempt to intuit what the adjudicator may have been thinking.” Bray v. Comm’r of Soc. Sec.

17   Admin., 554 F.3d 1219, 1225 (9th Cir. 1995).

18          The Court concludes the ALJ erred by failing to either incorporate Ms. Grey’s opined

19   limitations into the RFC or provide reasons to reject them. See Garrison v. Colvin, 759 F.3d

20   995, 1012 (9th Cir. 2014). On remand, the ALJ should reevaluate Ms. Grey’s opinions.

21   B.     Daniel Pratt, Psy.D.

22          Dr. Pratt examined Plaintiff in November 2016 and opined he had “severe” limitations,

23   defined as “inability to perform,” communicating and performing effectively, maintaining



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
               Case 3:19-cv-06130-BAT Document 13 Filed 07/28/20 Page 3 of 3



 1   appropriate behavior, and completing a normal workday and workweek. Tr. 352. Dr. Pratt

 2   opined Plaintiff had “marked,” defined as “very significant,” limitations in most other work-

 3   related areas. Id. The ALJ gave Dr. Pratt’s opinions very little weight as unsupported by his

 4   own and other clinical findings, and due less weight than the opinions of Plaintiff’s treating

 5   provider, Ms. Grey. Tr. 24-25.

 6          Dr. Pratt’s clinical findings included abnormalities in appearance, attitude and behavior,

 7   mood, affect, thought content, perception, and abstract thought. Tr. 353-54. The ALJ did not

 8   explain why these were insufficient to support Dr. Pratt’s opinions. The ALJ noted some normal

 9   findings but did not explain how they undermine Dr. Pratt’s opinions. For example, Dr. Pratt

10   found sufficient concentration to complete a simple task, but Dr. Pratt did not opine marked or

11   severe limitation in completing simple tasks. Tr. 25, 352. Lack of supporting evidence was not

12   a specific and legitimate reason to discount Dr. Pratt’s opinions.

13          As discussed above, the ALJ erred in interpreting Ms. Grey’s opinions. Conflict with her

14   opinions was not a reason to discount Dr. Pratt’s. The ALJ shall reevaluate Dr. Pratt’s opinions

15   in light of a reevaluation of Ms. Grey’s.

16                                               CONCLUSION

17          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

18   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19          On remand, the ALJ should reevaluate Ms. Grey’s and Dr. Pratt’s opinions, develop the

20   record and reassess the RFC as needed, and proceed to step five as appropriate.

21          DATED this 28th day of July, 2020.

22

23                                                                A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge

     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
